




Exhibit 10.2
AMENDMENT NO. 4 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”), entered into as of
May 5, 2014, is entered into by and between ServiceSource International, Inc., a
Delaware corporation (the “Borrower”), and JPMorgan Chase Bank, N.A., as Lender
(the “Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower and Lender are parties to that certain Credit Agreement
dated as of July 5, 2012, as modified pursuant to that certain Letter Agreement
dated as of June 18, 2013 by and between the Borrower and the Lender and as
amended pursuant to that certain Amendment No. 1 to Credit Agreement dated as of
June 30, 2013 by and between the Borrower and the Lender, that certain Amendment
No. 2 to Credit Agreement dated as of August 6, 2013 by and between the Borrower
and the Lender, and that certain Amendment No. 3 to Credit Agreement dated as of
January 21, 2014 by and between the Borrower and the Lender (as modified and
amended, the “Credit Agreement”), pursuant to which Lender has agreed to make
certain loans and to extend credit to the Borrower upon the terms and subject to
the conditions set forth therein; and
WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement in order to, among other things, reduce the Revolving Commitment and
amend the Acquisitions and Investments covenant, upon the terms and subject to
the conditions set forth below.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto hereby agree as follows:
1.Definitions. All capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms by the Credit Agreement.
2.    Amendment to the Credit Agreement. Effective as of the Amendment No. 4
Effective Date (as defined below), the Credit Agreement shall be amended as
follows:
(a)
All references to the Credit Agreement in the Credit Agreement and in any of the
Loan Documents shall refer to the Credit Agreement as amended hereby.

(b)
The following definitions shall be added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

“Amendment No. 4” means that certain Amendment No. 4 to Credit Agreement dated
May 5, 2014 by and between the Borrower and Lender.
“Amendment No. 4 Effective Date” shall have the meaning set forth in Section 3
of Amendment No. 4.




--------------------------------------------------------------------------------



(c)
The definition of “Revolving Commitment “ set forth in Section 1.01 of the
Credit Agreement shall be replaced in its entirety as follows:

“Revolving Commitment” means the obligation of Lender to make Revolving Loans
to, and issue Letters of Credit upon the application of, Borrower in an
aggregate amount not exceeding at any time $10,000,000, as such amount may be
modified from time to time pursuant to the terms hereof.
(d)
Section 6.05(n) of the Credit Agreement shall be replaced in its entirety to
read as follows:

(n)    Acquisitions meeting the following criteria: (i) the Person or assets
being acquired shall be in the same line or lines of business as Borrower or in
a line of business reasonably related thereto; (ii) the board of directors or
other governing body of the selling party shall have approved the Acquisition;
(iii) no additional Indebtedness shall be incurred in connection with such
Acquisition, except for Indebtedness that exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, to the extent permitted in this Section 6.05(n);
(iv) Borrower shall furnish to Lender, within 5 Business Days after the closing
of such Acquisition, a closing statement showing sources and uses of funds for
such Acquisition and pro forma financial statements of Borrower and its
Subsidiaries in reasonable detail giving effect to the Acquisition showing
compliance with Section 7.01 hereof; (v) the aggregate total consideration paid
by Borrower in cash and other property (including earnouts or other contingent
purchase price adjustments and any additional Indebtedness permitted to be
incurred in connection with such Acquisitions pursuant to Section 6.01(f)) for
any such Acquisitions made subsequent to the Amendment No. 4 Effective Date,
whether individually or in the aggregate, shall not exceed $40,000,000 during
the term of this Agreement, (vi) with respect to an Acquisition of a general
partnership interest, Borrower shall not be a general partner in a partnership
or otherwise have unlimited liability for the obligations of any partnership or
joint venture; (vii) no Default or Event of Default shall have occurred or would
occur after giving effect to the Acquisition; and (viii) the representations and
warranties set forth in Article V will be true and correct before and after
giving effect to such Acquisition; provided that, (A) at least (10) days prior
to the consummation of any such Acquisition, the Borrower has provided to the
Lender any information related to the target entity reasonably required or
deemed necessary by the Lender to identify such target in accordance with the
Act, including the name and address of such target, and (B) the Lender has
informed the Borrower in writing that such Acquisition and such target do not
violate the Act;



- 2 -



--------------------------------------------------------------------------------



3.    Conditions: Notwithstanding the foregoing, this Amendment shall not become
effective unless and until such date (the “Amendment No. 4 Effective Date”) as
the following conditions are satisfied:
(a)
The Lender shall have received a fully-executed copy of this Amendment; and

(b)
The Lender shall have received a fully-executed copy of the Consent and
Acknowledgement of the Guarantors, in the form attached to this Amendment; and

(c)
The Lender shall have received such other documents as the Lender or its counsel
may reasonably request.

4.    Representations and Warranties. Borrower repeats and reaffirms the
representations and warranties set forth in Article V of the Credit Agreement,
except to the extent that such representations and warranties relate solely to
an earlier date. Borrower also represents and warrants that the execution,
delivery and performance of this Amendment, and the documents required herein,
are within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the shareholders of Borrower; (ii) violate any provision of the
articles of incorporation or by-laws of Borrower or of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Borrower or any subsidiary; (iii)
require the consent or approval of, or filing a registration with, any
governmental body, agency or authority; or (iv) result in any breach of or
constitute a default under, or result in the imposition of any lien, charge or
encumbrance upon any property of Borrower or any subsidiary pursuant to, any
indenture or other agreement or instrument under which Borrower or any
subsidiary is a party or by which it or its properties may be bound or affected.
This Amendment constitutes legal, valid and binding obligations of Borrower
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy or similar laws affecting the enforceability of creditors’
rights generally.
5.    Obligations Enforceable, Etc. Borrower acknowledges and agrees that its
obligations under the Credit Agreement are not subject to any offset, defense or
counterclaim assertable by Borrower and that the Credit Agreement and the Loan
Documents are valid, binding and fully enforceable according to their respective
terms. Except as expressly provided above, the Credit Agreement and the Loan
Documents shall remain in full force and effect, and this Amendment shall not
release, discharge or satisfy any present or future debts, obligations or
liabilities to the Lender of Borrower or of any debtor, guarantor or other
person or entity liable for payment or performance of any of such debts,
obligations or liabilities of Borrower, or any security interest, lien or other
collateral or security for any of such debts, obligations or liabilities of
Borrower or such debtors, guarantors, or other persons or entities, or waive any
default, and the Lender expressly reserves all of its rights and remedies with
respect to Borrower and all such debtors, guarantors or other persons or
entities, and all such security interests, liens and other collateral and
security. This is an amendment and not a novation. Without limiting the
generality of the foregoing, all present and future debts, obligations and
liabilities of Borrower under the Credit Agreement, as amended,

- 3 -



--------------------------------------------------------------------------------



are and shall continue to be secured by the Pledge and Security Agreement and
the Intellectual Property Security Agreement given by the Borrower, and shall
continue to be guaranteed by the Guaranties (which Guaranties are secured by the
Pledge and Security Agreement given by the Guarantors and the Intellectual
Property Security Agreement given by Scout).
6.    Fees and Expenses. As contemplated by Section 9.01(a) of the Credit
Agreement, Borrower shall be responsible for the payment of all fees and
out-of-pocket disbursements incurred by the Lender in connection with the
preparation, execution and delivery of this Amendment. Borrower further
acknowledges and agrees that, pursuant to and on the terms set forth in such
Section 9.01(a), Borrower is and shall be responsible for the payment of other
fees, expenses, costs and charges arising under or relating to the Loan
Agreement, as amended hereby, and the Loan Documents, as set forth in such
Section 9.01(a).
7.    Entire Agreement. This Amendment and the other documents referred to
herein contain the entire agreement between the Borrower and the Lender with
respect to the subject matter hereof, superseding all previous communications
and negotiations, and no representation, undertaking, promise or condition
concerning the subject matter hereof shall be binding upon the Lender unless
clearly expressed in this Amendment or in the other documents referred to
herein.
8.    Miscellaneous. The provisions of this Amendment shall inure to the benefit
of and be binding upon any successor to any of the parties hereto. All
agreements, representations and warranties made herein shall survive the
execution of this Amendment and the making of the loans under the Credit
Agreement, as so amended. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of California. This Amendment may
be signed in any number of counterparts with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Amendment is
solely for the benefit of the parties hereto and their permitted successors and
assigns. No other person or entity shall have any rights under, or because of
the existence of, this Amendment.

- 4 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


SERVICESOURCE INTERNATIONAL, INC.


By: /s/ASHLEY F. JOHNSON
Name: ASHLEY F. JOHNSON
Title: CFO
JPMORGAN CHASE BANK, N.A.
By: /s/JEFFREY A. DEROSA
Name: JEFFREY A. DEROSA
Title: SVP




CONSENT AND ACKNOWLEDGMENT OF GUARANTORS


The undersigned Guarantors hereby consent to the foregoing Amendment No. 4 to
Credit Agreement. ServiceSource Delaware, Inc. agrees that its Guaranty dated as
of July 5, 2012, in favor of the Lender, and all collateral and security
therefor, shall remain in full force and effect notwithstanding the amendments
made above; and Scout Analytics, Inc. agrees that its Guaranty dated as of
January 21, 2014, in favor of the Lender, and all collateral and security
therefor, shall remain in full force and effect notwithstanding the amendments
made above.
Dated: May 5, 2014.
SERVICESOURCE DELAWARE, INC.
/S/ASHLEY F. JOHNSON
By: ASHLEY F. JOHNSON
Title: CFO


SCOUT ANALYTICS, INC.
/S/ASHLEY F. JOHNSON
By: ASHLEY F. JOHNSON
Title: CFO







- 5 -

